Citation Nr: 0809234	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-33 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable evaluation for duodenal 
ulcer disease. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from December 1950 to 
November 1953 and from May 1956 to October 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2004, the Board remanded this matter for further 
development.  Such has been completed and this case is 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  Duodenal ulcer disease is manifested by continuous 
moderate heartburn, constipation, and gas.  

2.  Neither anemia nor weight loss nor recurrent 
incapacitating episodes of duodenal ulcer disease averaging 
10 days or more in duration at least four or more times a 
year is shown.   

3.  The veteran's service-connected disabilities include 
Hodgkin's disease, rated 30 percent, residuals of a 
splenectomy, rated 30 percent, tinnitus, rated 10 percent, 
headaches, rated 10 percent, duodenal ulcer, rated 20 percent 
and bilateral hearing loss, rated as noncompensable.

4.  The veteran has a high school education and has worked as 
a plant machinist; he last worked in 1995.

5.  The veteran's service-connected disabilities alone do not 
preclude him from obtaining and retaining substantially 
gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating for 
duodenal ulcer disease are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.110, 4.112, 4.114 Diagnostic Code 7305 (2007).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has attempted to satisfy its duty to notify the claimant 
of the information and any medical or lay evidence that is 
necessary to substantiate the claims by way of notices sent 
to the claimant in November 2001, August 2003, and in July 
2004.  These letters mention what evidence is required to 
substantiate the claims, the claimant's and VA's duty to 
obtain this evidence, and asks the claimant to submit 
relevant evidence in his/her possession.  

VA did not provide the additional notices recommended by the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, the RO will issue a rating decision that implements 
the Board's grant of benefits.  If the veteran is 
dissatisfied with the effective date assigned by the RO, he 
is invited to submit a notice of disagreement (NOD) in 
accordance with appeal instructions issued with that 
decision.  Thus, adjudication at this time does not unfairly 
prejudice the veteran.  

For an increased rating claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, --- Vet. 
App. ---, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 2008).  If 
the diagnostic code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  Additionally, the claimant must 
be notified that should an increase in disability be found, a 
disability rating will be determined by applying diagnostic 
codes that provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

VA notice letters must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id, at*4. 

The VA notice letters of record provide the necessary 
information.  The notice letters inform the claimant that to 
substantiate his claims, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The service-connected duodenal ulcer is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.

The notice letters advise the claimant that if an increase in 
disability is found a disability rating will be determined by 
applying relevant diagnostic codes, which provide ratings 
from 10 to 60 percent based on the symptoms shown, their 
severity and duration, and their impact upon employment and 
daily life.

The notice letters provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Compensable Disability Rating for Duodenal Ulcer

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2007) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings is necessary.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The rating criteria for duodenal ulcer were amended effective 
July 2, 2001, which is during the appeal period.  Where 
weight loss is not shown (as in the present case), however, 
these amendments are not significant.  Thus, it is not 
necessary to consider both the former and the current version 
of the rating schedule.  The revised version alone will be 
used below.  

The duodenal ulcer has been rated noncompensable (zero 
percent disabling) for the entire appeal period under 
Diagnostic Code 7305.  Under that code, a 10 percent 
evaluation is warranted for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation requires a moderate duodenal ulcer with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 
10 days in duration or with continuous moderate 
manifestations.  

A 40 percent evaluation requires a moderately severe duodenal 
ulcer with less than severe symptoms, but with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
requires a severe duodenal ulcer with pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss, productive of definite impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2007).

The veteran's service medical records reflect that in July 
1971 he underwent staging laparoscopy, splenectomy, liver 
biopsy, and peri-aortic node biopsy.  No gastrectomy 
(excision of stomach) or vagotomy (interruption of the 
impulses of the vagus nerve) was performed.  Service 
connection for a peptic ulcer was granted in November 1971.  
A noncompensable rating was assigned.

A March 1986 VA examination report notes active acid peptic 
ulcer disease.  

The veteran reported worsening symptoms in May 1998.  A 
compensable rating or duodenal ulcer disease was denied in 
December 1998, however.  The veteran did not appeal that 
decision.

In April 2000, the veteran requested an increased rating for 
his ulcer.  He reported much worse symptoms since a prior 
examination.  He also claimed that he was unemployable due to 
service-connected conditions.

A July 2000 VA general medical compensation examination 
report reflects that a duodenal ulcer remained asymptomatic 
as long as the veteran took medication. 

In July 2004, the Board remanded the case for an examination.  

A February 2005 VA examination report notes complaints of 
heartburn, constipation, and gas, which the veteran 
controlled with medications taken 3 to 4 times per day.  He 
denied vomiting or hematemesis, but watched what he ate.  
Neither anemia, hypoglycemic reaction, diarrhea, epigastric 
pain or tenderness, nor fatigue was seen.  Weight loss was 
not reported.  The examining physician concluded that the 
ulcer was "more or less stable" on medications that seemed 
to "resolve" the symptoms.  The physician offered two 
relevant diagnoses: peptic ulcer disease and duodenal ulcer.  

The recent VA examining physician found that the duodenal 
ulcer is manifested by complaints of heartburn, gas, and 
constipation that are stabilized with a daily regimen of 
medications.  These symptoms must be matched against a 
disability rating that reflects this level of impairment.  

A salient feature of Diagnostic Code 7305 is that a zero 
percent rating is not offered.  Thus, a symptomatic duodenal 
ulcer should be rated at least 10 percent.  Under Diagnostic 
Code 7305, a 10 percent evaluation is warranted for a mild 
duodenal ulcer with recurring symptoms once or twice yearly.  
A 20 percent evaluation requires a moderate duodenal ulcer 
with recurring episodes of severe symptoms 2 or 3 times a 
year averaging 10 days in duration; or, with continuous 
moderate manifestations.  A 40 percent evaluation requires a 
moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss, productive of definite impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2007).  

Because the duodenal ulcer is treated daily, indeed multiple 
times every day, the description supplied for a mild ulcer, 
that is, one whose symptoms recur only once or twice a year, 
appears not to address the severity of the service-connected 
disability.  A duodenal ulcer that manifests itself daily is 
certainly more severe than one whose symptoms recur only once 
or twice a year.  

In reference to the description offered for moderate duodenal 
ulcer, this level of impairment may have recurring episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration.  However, a moderate ulcer may also have continuous 
"moderate" manifestations.  Heartburn, constipation, and 
gas occur daily, but are not considered severe.  Thus, the 
ulcer produces symptoms that are continuous, but moderate.  

Turning to the 40 percent criteria, this rating requires 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  None of 
these symptoms is shown.  Thus, it is clear that the criteria 
of a 40 percent rating are not more nearly approximated.  
Because the10 percent rating criteria are too mild and 
because the 40 percent criteria are too severe, it appears 
that the 20 percent rating criteria are more nearly 
approximated.

After considering all the evidence of record, the Board finds 
that the evidence favors a 20 percent schedular rating for 
duodenal ulcer.  38 C.F.R. § 4.7.  The claim for an increased 
schedular disability rating is therefore granted.  

The evidence does not include factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Thus, the assignment of staged ratings is 
unnecessary.  Hart, supra.  

TDIU

The veteran contends that service connected disabilities 
prevent him from engaging in substantially gainful 
employment.  According to his TDIU application, he had four 
years of high school.  He receives Social Security 
Administration (SSA) retirement benefits, but not disability 
benefits.  Therefore, his SSA records would not address 
unemployability.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

Age may not be considered as a factor in evaluation service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2007).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  Total ratings are authorized for any disability or 
combination of disabilities for which the schedule of rating 
disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of § 4.16 are met.  
38 C.F.R. § 3.340 (2007).  

When he filed his TDIU claim, the veteran did not have a 
single disability rated at 60 percent.  Specifically, he had 
two 30 percent ratings, two 10 percent ratings, and one 
noncompensable rating, all of which combined to 60 percent.  
These do not meet the schedular guidelines provided for 
consideration of a TDIU pursuant to § 4.16(a).  Considering 
the additional 20 percent rating granted above, however, the 
combined rating will be 70 percent.  Nevertheless, because no 
single disability is rated at least 40 percent, the schedular 
guidelines for TDIU pursuant to § 4.16(a) remain unmet.

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  The provisions of § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 
§ 4.16(a).  There must be a determination that the veteran's 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age or non-
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Assignment of a TDIU evaluation requires that the 
record reflect some factor that "takes the claimant's case 
outside the norm" of any other veteran rated at the same 
level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15).  The question is whether the 
veteran is capable of performing the physical and mental 
tasks required of employment, not whether the veteran can 
find employment.  Id.

The recent VA compensation examiner concluded that the 
veteran's service-connected disabilities do not preclude 
performing the physical and mental tasks required of 
employment.  The Board asked the examiner to determine 
employability regarding the veteran's service-connected 
disabilities.    

In response, the examiner did not identify a disability or 
disabilities that would render the veteran unemployable.  By 
not identifying a service-connected disability or combination 
of service-connected disabilities that would render the 
veteran unemployable, the VA medical examiner has essentially 
concluded that the veteran remains employable.  No contrary 
medical opinion has been submitted.  

While the veteran is competent to report symptoms, it is not 
clear that he is competent to declare himself unemployable 
due to service-connected disabilities.  Lay statements are 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury, but when the 
determinative issue involves a question of medical expertise, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional);  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  If 
the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.

In this case, although the veteran alleges that he is 
unemployable due to service-connected disabilities, the sole 
medical professional who entered an opinion on the matter has 
disagreed.  The Board places more weight on the medical 
expert in this regard.  Thus, after considering all the 
evidence, the Board finds that the preponderance of it is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  As a result, the Board 
finds that the criteria for a TDIU are not met, and the claim 
is denied.  


ORDER

A 20 percent rating for duodenal ulcer disease is granted, 
subject to the laws and regulations governing payment of 
monetary benefits. 

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


